PER CURIAM.
*881In this Anders1 appeal, William E. Russell, Jr., appeals the judgment and sentence entered after he pled, with the assistance of counsel, no contest to burglary of a dwelling. Although we affirm, one issue merits discussion. Russell did not expressly reserve the right to appeal the denial of a motion to suppress his post- Miranda2 statements, nor was there a finding by the court that the suppression issue was dispositive of the case. See Fla. R. App. P. 9.140(b)(2)(A) (providing that defendant may not appeal from no contest plea except where defendant "expressly reserve[s] the right to appeal a prior dispositive order of the lower tribunal"). As such, we affirm without prejudice for Russell to timely seek postconviction relief on the suppression issue.
AFFIRMED.
EVANDER, C.J., EDWARDS and SASSO, JJ., concur.

See Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


See Miranda v. Arizona , 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).